DETAILED ACTION

This action is in response to Applicants’ amendment received on October 26, 2020.
Claims 1-10 are pending in the application. Claim 11 has been added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka (US PG Pub No. 2010/0236227), hereinafter “Yoshioka”, in view of Pursifull (US PG Pub No. 2016/0206981), hereinafter “Pursifull”.

Yoshioka fails to disclose that the potentially dangerous condition for correct operation of the internal combustion engine is clogging of an oil filter upstream of the engine or excessive presence of fuel in the oil, said method comprising the steps of: changing a flow rate of oil that transits through the filter and that is processed by a pump for lubricating the engine; detecting a time that passes between changing the oil flow rate and a detection of a pre-established variation in a parameter connected at least with a pressure downstream of said filter, said variation being determined by the change of the flow rate; and comparing said time with pre-established values.
However, Pursifull discloses detecting a potentially dangerous condition for correct operation of the internal combustion engine wherein the potentially dangerous condition is clogging of an oil filter upstream of the engine (Pursifull (paragraph 68)) or excessive presence of fuel in the oil, said method comprising the steps of:
- changing a flow rate of oil that transits through the filter and that is processed by a pump for lubricating the engine (Pursifull (paragraph 19)), wherein the step of changing the flow rate is performed when a temperature of the oil is within a predetermined range (Pursifull (paragraphs 36 & 45));
- detecting a time that passes between changing the oil flow rate and a detection of a pre-established variation in a parameter connected at least with a pressure downstream of said filter (Pursifull (paragraphs 38 & 41)), said variation being determined by the change of the flow rate (Pursifull (paragraph 19)); and

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Yoshioka by incorporating the teachings of Pursifull in order to allow for the proper functioning of the oil filter.
Regarding claim 2, the modified invention of Yoshioka discloses the method according to claim 1, characterized in that said parameter connected with the pressure downstream of the filter is a pressure difference between downstream and upstream of the filter (Pursifull (Abstract)).
Regarding claim 3, the modified invention of Yoshioka discloses the method according to claim 1, characterized in that the step of changing the oil flow rate includes varying a capacity of the pump (Pursifull (paragraph 19)).
Regarding claim 4, the modified invention of Yoshioka discloses the method according to claim 1, characterized in that the step of changing the oil flow rate includes varying a number of revolutions of the pump (Pursifull (paragraph 20)).
Regarding claim 11, the modified invention of Yoshioka discloses the method according to claim 1.
The modified invention of Yoshioka fails to disclose that the step of changing the flow rate of the oil includes increasing or decreasing the flow rate by at least 20% from an initial non-zero value.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Yoshioka by incorporating that the step of changing the flow rate of the oil includes increasing or decreasing the flow rate by at least 20% from an initial non-zero value, since it has been held that discovering an optimum .

Allowable Subject Matter
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicants’ remarks filed on October 26, 2020 have been fully considered but are moot because the arguments do not apply to the reference of Pursifull (US PG Pub No. 2016/0206981).

Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR MORALES whose telephone number is (571)272-5923.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/O.M/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747